Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 4/21/2020 are made of record.  Claims 1-20 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Meyer on 11/29/2021 (cf. interview summary).

Claim 3:
Replace “APS” (line 1) after “initiator comprises” (line 1) and before “.” with “ammonium persulfate”.
Claim 5:
Delete “acid” (line 2) after acrylonitrile” (line 2) and before “, vinyl alcohol” (line 2).
Replace “isocyanates and” (line 3) after “ethylene,” (line 2) and before “polyols” (line 3) with “isocyanates,”
Claim 7
Insert “the group consisting of” after “selected from” (line 1) and before “hexane” (line 1).
Claim 8:
Replace “emulsifier” (line 1) after “where the” (line 1) and before “agent comprises” (line 1) with “emulsifying”.
Claim 9:
Insert “the group consisting of” after “selected from” (line 1) and before “methanol” (line 2).
Claims 11 to 20: Cancelled.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Present claims are drawn to a method of preparing a polymer composite, the method comprising 
dissolving monomer in water to form a first solution,
dispersing nanosheet filler comprising one or more of zirconium hydroxide, zirconium oxide, titanium oxide, graphene oxide, non-functional graphene, and hexagonal boron nitride, in an organic solvent in the presence of an emulsifying agent to form a second solution,
combining the first and second solution to form an emulsion having a nanosheet filler to monomer weight ratio of between 1:99 and 1:9, 
adding a polymerization initiator comprising a persulfate to the emulsion to initiate polymerization reaction of monomer to form a polymer composite precursor solution comprising a polymer composite precursor within an aqueous matrix, the polymer composite precursor comprising the nanosheet filler dispersed in a polymer matrix of the polymerized monomer,

filtering the polymer composite precursor from the aqueous media of the polymer composite precursor solution,
washing the polymer composite precursor with one or more of a second alcohol and acetone,
grinding the polymer composite precursor to an average particle size of 2 to 500 nm,
drying the polymer composite precursor to form a polymer composite.

The closest prior art of Liu et al (CN 110982011 A) teach, in example 1, a process comprising adding 0.3 mL of a dispersion of boron nitride nanosheet in a mixture of water and ethanol to a mixture comprising monomers such as 1 mL of polyethylene glycol diacrylate, 0.15 g of N-isopropyl acrylamide, 0.005 g of BIS, then adding ammonium persulfate as an initiator and TEMED as a catalyst to the mixture, thereby polymerizing to form acrylamide gel; Xu et al (US 2017/0044687 A1) teach a process comprising dissolving MMA and AIBN in toluene, to which is added a dispersion of ZrO2 capped with a silane in THF and mixture was maintained at 1000C for 16 hours , then precipitated using methanol and re-dispersed in THF (paragraph 0594); Almohsin et al  (US 2019/0112468 A1) teach a process comprising dispersing Zirconia/RGO nanocomposite in water, 4 wt% of polyacrylamide was combined with the dispersion to yield a polymer gel precursor solution, heating to 3020C for 4 hours to yield a polymer gel (paragraph 0027); Liu et al (J. Mater. Chem.; 2012, 22, pp14160-14167) teach a process comprising preparing an aqueous dispersion of graphene oxide to which is added acrylamide monomer, TMEDA as a catalyst, aqueous solution of potassium persulfate as an initiator.  In situ free radical polymerization was initiated to obtain a PAM 4 colloid solution to water at room temperature.  The monomers AM and AMPS were sequentially added to the solution, to which is added TEMED and potassium persulfate, and in-situ polymerization was allowed to proceed.  The hydrogels were washed to remove the unreacted monomers (page 55, col. 1; section: preparation of Zr-NC gels).  

None of the cited prior art teach a process of present claims comprising dissolving monomer in water to form a first solution, dispersing nanosheet filler species in an organic solvent in the presence of emulsifying agent to form a second solution, combining first and second solution to form an emulsion, adding a polymerization initiator to initiate polymerization, quenching with an alcohol, filtering, washing with one or more second alcohol and acetone, grinding the polymer composite to an average particle size of 2 to 500 nm and drying the polymer composite precursor.  Additionally, Almohsin et al (US 2021/0324257 A1) teach a process of present claims (paragraph 0081) but does not qualify as prior art because the filing date and inventive entity are the same as in present application.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.